NO. 07-03-0358-CR
                                       07-03-0359-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   DECEMBER 9, 2004

                          ______________________________


                         THOMAS CRAIG LYONS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 258TH DISTRICT COURT OF POLK COUNTY;

              NO. 16,760, 16,761; HONORABLE JERRY SANDEL, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                      ON ORDER OF ABATEMENT AND REMAND


       Appellant Thomas Craig Lyons has given notice of appeal from a conviction and

sentence in Cause Nos. 16760 and 16761 in the 258th District Court of Polk County, Texas

(the trial court), for two counts of aggravated sexual assault of a child. The appellate court

clerk has received and filed the trial court clerk’s records and the trial court reporter’s

record. Appellant’s retained counsel filed a motion to withdraw from this case on November
24, 2003 stating that he has diligently and throughly reviewed the case, but has been

unable to discover any non-frivolous appellate arguments on behalf of appellant. In this

motion, counsel identified current deadlines and settings relevant to the case, stated

appellant’s name and last known address, stated that a copy of the motion was delivered

to appellant and that appellant was notified in writing that he had a right to object to the

motion. See TEX . R. APP . P. 6.5. Appellant has not filed a response to this motion.


       This appeal is abated and the cause is remanded to the trial court for further

proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure.

Upon remand, the judge of the trial court is directed to immediately cause notice to be

given of and to conduct a hearing to determine the following: (1) whether to grant appellate

counsel’s motion to withdraw; (2) whether appellant desires to prosecute the appeal; and

(3) if so, whether appellant is indigent and entitled to appointed counsel. If the trial court

determines that appellant is entitled to appointed counsel, the court should cause the clerk

of this court to be furnished the name, address, and State Bar of Texas identification

number of the appointed attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law, recommendations and such orders as the

court may enter regarding the aforementioned issues, and cause them to be included in a

supplemental clerk's record; (3) cause the hearing proceedings to be transcribed and

included in a supplemental reporter’s record; and (4) cause the records of the proceedings

to be sent to this court. See TEX . R. APP . P. 38.8(b)(3). In the absence of a request for

extension of time from the trial court, the supplemental clerk’s record, supplemental

                                             -2-
reporter’s record, and any additional proceeding records, including any orders, findings,

conclusions and recommendations, are to be sent so as to be received by the clerk of this

court not later than January 14, 2005.




                                                 Per Curiam


Do not publish.




                                           -3-